DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 3 and 4, applicant claims a “preferred angle” but fails to distinctly claim what creates the angle being referred to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, 10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Patent 10,363,878B1).
	Re claim 1, Lee et al. discloses a storage compartment for a vehicle, comprising a cover flap (54) which is connected to a carrier panel (52) such that a storage space can be formed between the carrier panel and the cover flap, wherein the cover flap includes at least two segments, wherein each of the segments is connected to at least one other of the segments movably about a respective axis, wherein the cover flap is movable, by pivoting the segments, between a stable first position (shown in phantom in the annotated figure below) and a stable second position (shown in the figure below), in which the storage space is enlarged compared to the first position, and wherein when the cover flap assumes an unstable third position between the first position and the second position, the cover flap is subjected to a force in at least one of a direction of the first position or in a direction of the second position (there are forces based on the resiliency of the hinges holding the device in both position).

    PNG
    media_image1.png
    659
    513
    media_image1.png
    Greyscale

	Re claim 2, a joint element (122, 124), which is at least one of elastically biasable or biased for exerting the force in at least one of: the direction of the first position or the second position, wherein the joint element is connected to at least one segment and is movable about one of the respective axes (the force is inherent to the elasticity of the joints).
	Re claim 3, the joint element is at least one of biasable or biased in the direction of a preferred angle (it is biased by the nature of the elasticity of the hinge).
	Re claim 4, the preferred angle is 180° (as shown in the position in the figure above).
	Re claim 5, the joint element is a film hinge (as shown in the figure above).
	Re claim 9, at least one of the segments comprises a rigid material (the segments are rigid in comparison to the hinges).
	Re claim 10, the cover flap is connected to the carrier panel by way of one or more support elements (102) and is spaced apart from the carrier panel at least in the second position (as shown in the figure above).
	Re claim 12, at least one of the storage compartment or the cover flap can be manufactured at least partly by way of a multi-component injection moulding process, wherein the joint element can be manufactured, at least partly, in at least one of: a first process cycle or of a first material, and the segments can be manufactured, at least partly, in at least one of: a second process cycle or of a second material (the device is capable of being manufactured according to the claimed product by process limitations of the claims and thus anticipates the claim).
	Re claim 13, Lee et al. discloses an assembly comprising a storage compartment comprising a cover flap (54) which is connected to a carrier panel (52) such that a storage space can be formed between the carrier panel and the cover flap, wherein the cover flap includes at least two segments, wherein each of the segments is connected to at least one other of the segments movably about a respective axis, wherein the cover flap is movable, by pivoting the segments, between a stable first position (shown in phantom in the figure above) and a stable second position (shown in the figure above), in which the storage space is enlarged compared to the first position, wherein when the cover flap assumes an unstable third position between the first position and the second position, the cover flap is subjected to a force in at least one of a direction of the first position or in a direction of the second position(there are forces based on the resiliency of the hinges holding the device in both position), and wherein the carrier panel is a moulded part of the assembly (see column 9, lines 1-17).
	Re claim 15, the assembly is a door module assembly (see column 4, line 32).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Patent 10,363,878B1) in view of Rueda Musi et al. (US Patent Application Publication 2018/0118122A1).
	Lee et al. discloses all the limitations of the claim, as applied above, except for the assembly being a vehicle seat assembly.
	Rueda Muse et al. teaches using a storage compartment assembly in a seat (as shown in figure 2).
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to modify an assembly, such as that disclosed by Lee, to be a vehicle seat assembly, as taught by Rueda Musi et al., in order to provide a storage area for passengers in a second or third row of vehicle seats within the vehicle.  

Allowable Subject Matter
Claims 6-8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle interior storage compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663. The examiner can normally be reached Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
September 13, 2022